Citation Nr: 0402689	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  95-16 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder and 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1972 to April 1974.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 1995, a 
statement of the case was issued in May 1995, and a 
substantive appeal was received in June 1995.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).

Although a Board hearing was scheduled at the veteran's 
request, he failed to report for the hearing in May 2003. 

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Although the RO issued a VCAA letter in July 2002, it appears 
that it addressed other issues not in appellate status.  The 
record does not appear to include evidence of proper VCAA 
notice with regard to the service connection for psychiatric 
disability issue.  The Board notes that the rating decision, 
notice of disagreement and substantive appeal proceeded the 
passage of the VCAA by several years, however, the veteran 
should be made aware of his rights under the act.  Failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).            

It also appears that the veteran has not been afforded a 
comprehensive psychiatric examination for a number of years.  
Given his contentions and the need to return to case to the 
RO for VCAA notice compliance, a current VA psychiatric 
examination is appropriate to ensure an adequate record for 
eventual appellate review and to comply with 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should furnish the veteran 
with an appropriate VCAA letter to ensure 
compliance with all VCAA notice 
requirements.  The RO should ensure that 
such notice is in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  
 
2.  The veteran should be scheduled for 
an appropriate VA psychiatric examination 
to ascertain the nature and etiology of 
any current psychiatric disabilities.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests, should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  All current 
chronic psychiatric disorders found to be 
present should be clearly reported.  As 
to each current chronic psychiatric 
disorder found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such current psychiatric disability 
is causally related to the veteran's 
active service.  If PTSD is diagnosed, 
the examiner should provide an 
explanation as to what in-service 
stressor has been identified as causing 
the veteran's current condition. 

3.  After completion of the above, and 
any additional development (such as 
stressor verification) which the RO deems 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




